Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 1, 8, and 15, the recited “a memory allocation pattern for the plurality of data structure operands” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation. It is not clear from specification if allocation pattern is random/sequential access pattern.
Claims 2-7, 9-14, and 16-20 are rejected based on dependency from claims 1, 8, and 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et. al. U.S. Patent Pub No. 2014/0136754 (hereinafter Hyde) in view of Haller et. al. US Patent No. 2018/0284994 (hereinafter Haller).
Regarding Claim 1, Hyde teaches a method of memory allocation for processing-in-memory operations, the method comprising: receiving, by an allocation module, a memory allocation request indicating a plurality of data structure operands for a processing-in-memory operation (Fig.1A,B, 2A,B; Para31-32 "The processing logic of such a processor-in-memory (PIM) can be widely distributed over the area of memory storage. The intelligent monitoring memory device can be formed as at least part of a system-on-a-chip (SOC)."); determining a memory allocation pattern for the plurality of data structure operands (Fig.14B,E, Para45-48 "Accordingly, the non-volatile memory array 102, 202 can be configured and operated to store a history of accesses, patterns of data calls, and the like").
	However, Hyde fails to teach but Haller teaches wherein the memory allocation pattern interleaves a plurality of component pages of a memory page across the plurality of data structure operands; and allocating the memory page based on the determined memory allocation pattern (Fig.1, 2, Para15-18 "The access processor may be optimized to access one or more memory banks of the memory unit, typically in an interleaved fashion, to maximize the memory bandwidth utilization."; Para57-58 "Based on the access patterns, the access processor 140 may control the activation and closing of the rows or pages in the SDRAM circuits to minimize the access latency and optimize the power efficiency" Para29-32).
	Hyde and Haller are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Hyde, and incorporating the interleave method, as taught by Haller. 
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Haller (Para2-6).
Regarding claim 2, the combination of Hyde and Haller teaches all the limitations of the base claims as outlined above.
	Further, Haller teaches wherein allocating the memory page comprises allocating component pages corresponding to different data structure operands within a same row of a memory array (Fig.1, 2, Para57-58 "If the memory unit 160 is embodied in SDRAM technology, the access processor 140 may concentrate and map configuration and/or operand data that will be accessed successively, into consecutive storage locations in the same rows or pages in the SDRAM circuits from which the memory unit 160 is constructed"). 
Regarding claim 3, the combination of Hyde and Haller teaches all the limitations of the base claims as outlined above.
	Further, Haller teaches wherein allocating the memory page comprises allocating component pages for each data structure operand to different banks of a memory module (Fig.1, 2, 5, Para17-19 "The access processor may be optimized to access one or more memory banks of the memory unit, typically in an interleaved fashion, to maximize the memory bandwidth utilization."Para29-32).
Regarding claims 8-10, 15-17, the combination of Hyde and Haller teaches these claims according to the reasoning set forth in claim 1-3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Haller as applied to claim 1 above, further in view of Awasthi et. al. US Patent No. 2016/0147667 (hereinafter Awasthi).
Regarding claim 7, the combination of Hyde and Haller teaches all the limitations of the base claims as outlined above.
	However, the combination fails to teach but Awasthi teaches further comprising storing, in a processing-in-memory translation lookaside buffer, one or more entries each facilitating translation between an application- level virtual address to a virtual address of a component page (Fig.1, 6, Para35-36 "In such an embodiment, the CPU 102 may include a translation look-aside buffer (TLB) 114 configured to cache a set of virtual addresses and their corresponding physical addresses." Para40-42).
	Hyde, Haller, and Awasthi are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Hyde and Haller, and incorporating the TLB, as taught by Awasthi. 
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Awasthi (Para5-7).
Regarding claims 17,  the combination of Hyde, Haller, and Awasthi teaches this claim according to the reasoning set forth in claim 7.
Allowable Subject Matter
Claims 4-6, 11-13, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of : “further comprising the apparatus configured to: identify, by a compiler, for the plurality of data structure operands, an identifier corresponding to the processing-in-memory operation; and generate, by the compiler, an executable code command that, when executed, causes generation of the memory allocation request.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leidel et.al. US 20160098209 teaches method for contiguous memory allocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135